Citation Nr: 0929479	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-10 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals, torn 
ligaments, left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied, amongst other 
issues, service connection for residuals, torn ligaments, 
left foot. 

This appeal was advanced on the Board's docket pursuant to 38 
C.F.R. 
§ 20.900(c) in August 2009. 


FINDING OF FACT

The Veteran does not have residuals, torn ligament, left 
foot, that were caused or aggravated by any incident of 
active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals, 
torn ligaments, left foot, have not been approximated. 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in March 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in January 2009. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Service medical treatment evidence and VA medical records, 
are all associated with the claims folder. 

Although requested, the Veteran has not been afforded a VA 
medical examination towards the development of the claim 
decided. According to McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). Although 
the Veteran has a left foot disability, there is no evidence 
except the Veteran's own lay statements of such, that his 
left foot condition is associated with service. The medical 
evidence of record is contrary to those statements. 

There are no known additional records or information to 
obtain. The Veteran was offered the opportunity to provide 
testimony at a hearing and he declined. The Board finds that 
the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with his claim.


Service Connection- 

The Veteran seeks service connection for residuals, torn 
ligaments, left foot. He maintains that he injured his left 
foot in service due to extensive marching. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for residuals, torn 
ligaments, left foot because the medical evidence of record 
does not link his left foot disorder to his active service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service medical records are devoid of findings, treatment, or 
diagnoses of torn ligaments of the left foot. On induction 
examination in October 1942, the Veteran's feet were found to 
be normal. In October 1943, he was hospitalized for a hernia 
and it was noted on the hospital records that the muscles of 
his right leg were mashed in 1939, prior to service. 
Additionally, those records also noted a long scar of the 
left foot-site of an old injury. In November 1943, on a 
Certificate of Disability for Discharge, for a scrotal 
hernia, no statements regarding the Veteran's left foot was 
made. 

After service, the only medical evidence of a left foot 
disorder was in February 2005 and March 2005. In 
February 2005, the Veteran stated that he hurt his left foot 
in the Army originally while marching daily. The medical 
evidence showed that his great toe on the left foot crossed 
under his 2nd toe and caused him pain during ambulation. 
Examination of the left foot showed that the deformities of 
the great toe and 2nd toes of the left foot were easily 
separated, however they returned back when let loose. The 
medical assessment was foot pain. The examiner stated that he 
would order a podiatric consultation and custom made shoes to 
see if this would improve the Veteran's comfort with regards 
to ambulation. In March 2005, the Veteran was seen for a 
podiatry consultation for  hallux valgus deformity on the 
first left, as well as a contracted deformed 2nd left toe. 
The examiner indicated that the Veteran had this situation 
since childhood and it had become progressively worse. He 
originally received special shoes but had not tried them at 
the time of the podiatry consultation. The examiner assessed 
the foot condition as hallux valgus deformity and contracted 
and deformed second left toe. The examiner stated that the 
Veteran should continue with the special shoes and if no 
resolution, he should consider surgical intervention, noting 
that it would take six to eight weeks for the bone to heal. 

After a thorough review of the evidence of record, there is 
no evidence of record that the Veteran's left foot disorder 
occurred in service except for the Veteran's own allegations 
of such. Specifically, the service medical evidence only show 
a scar of the left foot from a previous injury. The Veteran's 
statements do not constitute competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  The Veteran 
has not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation. Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992). 

Additionally, after service, the medical evidence does not 
show findings of a left foot disorder until 40 years after 
service and those findings showed hallux valgus deformity and 
a contracted and deformed second left toe. The VA examiner at 
that time indicated, in pertinent part, that the Veteran's 
left foot condition was a situation he had since childhood. 
None of the medical evidence of record shows that the Veteran 
had residuals, torn ligaments of the left foot that occurred 
as a result of marching in service or that occurred at any 
time in service. Since there is no link between the Veteran's 
left foot disorder and an event in service, service 
connection for residuals, torn ligaments, left foot, is not 
warranted. 


ORDER

Service connection for residuals, torn ligaments, left foot, 
is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


